Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 8, 1999, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.*465Ordered that the judgment is affirmed.The defendant failed to preserve for appellate review the issue of whether the trial court erred in permitting a witness to testify without meeting the requirements of CPL 60.25 (see, People v Martin, 50 NY2d 1029, 1031; People v Udzinski, 146 AD2d 245). In any event, the defendant’s attempt to apply CPL 60.25 to the circumstances here is misplaced, as no witness identification of the defendant was involved (see, CPL 60.25; People v Bayron, 66 NY2d 77).